     Case 2:19-cv-02265-KHV-TJJ Document 8 Filed 02/20/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA ex rel.  )
SCOTT BRAITHWAITE,                )
                                  )
                     Plaintiff,   )
                                  )          CIVIL ACTION
v.                                )
                                  )          No. 19-cv-2265-KHV
STATE OF KANSAS,                  )
JOHNSON COUNTY DISTRICT COURT,    )
SHAWNEE COUNTY DISTRICT COURT,    )
OFFICE OF KANSAS ATTORNEY GENERAL,)
KANSAS DEPARTMENT FOR CHILDREN    )
 AND FAMILES,                     )
KANSAS HIGHWAY PATROL,            )
FEDERAL BUREAU OF INVESTIGATION, )
CITY OF OLATHE,                   )
OLATHE POLICE DEPARTMENT,         )
OLATHE PUBLIC LIBRARY,            )
CITY OF LENEXA,                   )
LENEXA POLICE DEPARTMENT,         )
CITY OF KANSAS CITY, KANSAS,      )
KANSAS CITY POLICE DEPARTMENT,    )
CITY OF TOPEKA,                   )
TOPEKA POLICE DEPARTMENT,         )
JOHNSON COUNTY KANSAS             )
 GOVERNMENT,                      )
JOHNSON COUNTY DISTRICT           )
 ATTORNEY’S OFFICE,               )
JOHNSON COUNTY MENTAL HEALTH,     )
UNIFIED GOVERNMENT OF             )
 WYANDOTTE COUNTY, KANSAS,        )
WYANDOTTE COUNTY DISTRICT         )
 ATTORNEY’S OFFICE,               )
SHAWNEE COUNTY KANSAS             )
 GOVERNMENT,                      )
SHAWNEE COUNTY DISTRICT           )
 ATTORNEY’S OFFICE,               )
SHAWNEE COUNTY SHERIFF            )
 DEPARTMENT,                      )
METROPOLITAN ORGANIZATION TO      )
 COUNTER SEXUAL ASSAULT,          )
DARRELL LEE SMITH,                )
TAI J. VOKINS,                    )


                                    1
       Case 2:19-cv-02265-KHV-TJJ Document 8 Filed 02/20/20 Page 2 of 2




SANDY MAY BRAITHWAITE                     )
(a/k/a/ Sandy May Hansen),                )
                                          )
                        Defendants.       )
__________________________________________)

                            JUDGMENT IN A CIVIL CASE

( )   JURY VERDICT. This action came before the Court for a trial by jury. The issues have
      been tried and the jury has rendered its verdict.

(X)   DECISION BY THE COURT. This action came to decision by the Court. The issues
      have been considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that pursuant to the Memorandum And Order
(Doc. # 6) filed February 20, 2020, this action is DISMISSED WITHOUT PREJUDICE.


Dated: 2/20/2020                         TIMOTHY M. O’BRIEN, CLERK

                                         s/ Andrea Schreyer
                                         Deputy Clerk




                                           2
